Citation Nr: 0019888	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the low back, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This appeal arose from a November 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for PTSD, denied entitlement to a total rating due to 
individual unemployability, and which granted service 
connection for DDD of the lumbar spine, assigning it a 10 
percent disability evaluation.  In March 1994, the veteran 
testified at a personal hearing; the hearing officer issued a 
decision in August 1994 which continued the denials of the 
requested benefits.  In September 1994, the veteran testified 
at another personal hearing; in February 1995, the hearing 
officer confirmed the denials of the benefits sought.  A 
rating action was issued that same month which denied service 
connection for hypertension.  

On December 24, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to a total rating 
based on individual unemployability and which remanded to the 
RO the issues of increased evaluations for PTSD and DDD of 
the low back, and the issue of service connection for 
hypertension.  On November 19, 1998, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999)(hereinafter 
"the Court"), rendered a decision which remanded the issue 
of entitlement to a total disability evaluation based on 
individual unemployability to the Board for reconsideration 
consistent with its Order.  A copy of the Court's decision 
has been placed in the claims file.  

In March 1999, the RO issued a decision which increased the 
evaluation assigned to the service-connected PTSD to 70 
percent and which also increased the evaluation assigned to 
the low back DDD to 20 percent.  This decision also continued 
to deny service connection for hypertension.  The veteran 
continued to express his disagreement with these decisions.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
service-connected DDD of the low back will be subject to the 
attached remand.


FINDINGS OF FACT

1.  From July 28, 1993 to November 7, 1996, the veteran's 
PTSD was manifested by no more than severe social and 
industrial impairment.

2.  The rating criteria used to evaluate psychoneurotic 
disorders were amended effective November 7, 1996; neither 
version is more favorable and he will therefore be evaluated 
under both rating criteria following this date.

3.  From November 7, 1996, the veteran's PTSD has been 
manifested by almost daily nightmares, intrusive thoughts of 
the war, withdrawal from society, depression, and a flattened 
affect.

4.  The veteran has not been shown by competent medical 
evidence to suffer from hypertension which can be related to 
his period of service.

5.  The veteran's service-connected disabilities do prevent 
him from securing and following some type of gainful 
employment.


CONCLUSION OF LAW

1.  From July 28, 1993 to November 7, 1996, the criteria for 
an evaluation in excess of 70 percent for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 9411 (1996).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000 (April 10, 2000).

3.  Following November 7, 1996, the criteria for an 
evaluation in excess of 70 percent for the service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126, 
Code 9411 (1996) & (1999).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5. The veteran is unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for the 
service-connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Prior to November 1996, the relevant criteria for 
psychoneurotic disorders were as follows:

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The relevant rating criteria for evaluating psychoneurotic 
disorders was changed effective November 7, 1996.  The new 
rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

The veteran was awarded service connection for PTSD by a 
rating action issued in June 1988.  The VA examination 
conducted in November 1988 had shown that he was pleasant and 
sat comfortably throughout the interview without evidence of 
any particular tension or anxiousness.  His mood and affect 
were appropriate.

The veteran testified at a personal hearing in August 1993.  
He indicated that he was having hallucinations and was unable 
to sleep.  He sated that as he would lie in bed, he would 
think that mortars were being fired at him.  In March 1994, 
he testified at another personal hearing.  He complained of 
impatience, nervousness and withdrawal, although he denied 
flashbacks and nightmares within the past year.

VA examined the veteran in January 1999.  He complained of 
almost daily nightmares and recurring intrusive thoughts of 
Vietnam.  He lived alone in a trailer and engaged in limited 
accounting work (no more than five hours a day).  He 
indicated that he had withdrawn from society.  The examiner 
noted that he became tearful when discussing his service.  
The mental status examination noted that he had trouble 
communicating, breaking into tears several times during the 
interview.  There was no evidence of a thought disorder, 
illusions, hallucinations or delusional material.  His affect 
was significantly flattened and his mood was depressed.  He 
was oriented in three spheres.  There was some indication of 
suicidal ideation.  He described episodes of heart racing, 
particularly after nightmares.  The examiner noted that PTSD 
symptoms were dominating the veteran's life.  This disorder 
had limited his social and occupational life such that he 
could no longer work except for very limited hours a day.  
The Axis I diagnosis was PTSD, which the examiner commented 
was much worse than it had been 10 years before.  He was 
assigned a Global Assessment of Functioning (GAF) Score of 
48, which evidenced a very serious disorder.

Prior to November 7, 1996, the effective date in the 
amendments to the rating schedule, the veteran's service-
connected PTSD was no more than severely impairing.  While 
the evidence indicated that the veteran had socially 
withdrawn, there was no indication that he suffered from 
totally incapacitating symptoms that bordered on gross 
repudiation of reality. His thought and behavioral processes 
were not disturbed and there was no suggestion of a profound 
retreat from mature behavior.  Therefore, his symptoms do not 
support a finding that he was entitled to a 100 percent 
schedular evaluation prior to November 7, 1996.

After November 7, 1996, his PTSD will be evaluated under both 
the old and the new rating criteria.  This evidence does not 
show that he is more than severely disabled by the service-
connected PTSD.  There was no suggestion of gross repudiation 
of reality, even though he is socially withdrawn and unable 
to work more than a few hours per day.  There was no 
indication of any thought disorder.  The objective evidence 
of record also did not indicate that he suffered from gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; or memory loss for names of close relatives, 
own occupation, or own name.  In fact, the VA examination 
performed in January 1999 noted that there was no evidence of 
a disturbance in either his thought or behavioral processes 
and he specifically denied experiencing hallucinations or 
delusions.  There was no suggestion that he was a danger to 
himself or others or that he was unable to perform activities 
of daily living.  Finally, he was noted to be oriented and he 
did not display memory loss as described above.  Therefore, 
it is found that the evidence does not support the award of a 
100 percent schedular evaluation for the service-connected 
PTSD under the revised rating criteria.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 70 percent for the service-connected PTSD.


II.  Service connection for hypertension

The issue before the Board is whether the veteran has 
presented sufficient evidence to award service connection for 
hypertension.  The veteran has offered more than one theory 
to support his claim.  He has asserted that hypertension 
first manifested in service.  He has also averred that it is 
directly related to the nonsteroidal anti-inflammatories that 
he takes for his service-connected disorders.  Finally, he 
has alleged that he developed hypertension as a result of 
exposure to Agent Orange.  

A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war and cardiovascular disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Finally, according to 38 C.F.R. § 3.307(a)(6) (1998), the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

The veteran must show service in Vietnam and must establish 
that he suffers from one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) in order to establish entitlement to the 
in-service presumption of exposure to an herbicide.  See 
McCarrt v. West, 12 Vet. App. 164 (1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps, 
supra.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because he 
has failed to demonstrate, by means of competent medical 
evidence, a nexus between his current disability and his 
period of service.

The veteran's service medical records do not demonstrate the 
onset of hypertension.  This disorder was never diagnosed in 
service.  The earliest indication of the presence of 
hypertension in the objective records dates from the late 
1980's.  In December 1999, the veteran was examined by VA.  
It was noted that he had had intermittent elevated blood 
pressure readings as early as 1987.  The examiner was unaware 
of any established connection between the use of nonsteroidal 
anti-inflammatories and the development of hypertension.  The 
examiner went on to make a diagnosis of typical essential 
hypertension and stated that "I see no reason to invoke 
nonsteroidals as causing or significantly contributing to 
this condition."  The report of an Air Force Study 
concerning exposure to Agent Orange of the small group of Air 
Force personnel and ground crews responsible for spraying the 
substance in Vietnam was also submitted.  This study noted a 
slight increase in the incidence of hypertension amongst this 
group; however, this study was not noted to establish a cause 
and effect relationship between such exposure and 
hypertension since the biological processes relating exposure 
to the development of hypertension had not been described.  
It was also cautioned that this small study should not be 
used to make generalizations pertaining to other groups.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed hypertension is related to or 
otherwise had its origin in the veteran's period of active 
service or during any applicable presumptive period.  The 
objective evidence does not show that this disorder was 
present in service or to a compensable degree within one year 
of discharge.  The VA examination conducted in December 1999 
ruled out a relationship between hypertension and the 
nonsteroidal anti-inflammatories that he takes for service-
connected disabilities.  Finally, since the veteran has not 
established that he currently suffers from one of the 
diseases listed at 38 C.F.R. § 3.309(e), it cannot be 
presumed that he was exposed to an herbicide agent in 
service.  While he has presented the report of an Air Force 
study that noted an increased incidence of hypertension among 
a small group of those involved in the spraying of this 
substance, it was cautioned that generalizations about other 
Vietnam veterans should not be made on the basis of a 
preliminary study of a small group of veterans, particularly 
when no biological processes concerning a relationship had 
been described.  Moreover, it is noted that generic medical 
articles or treatises regarding a possible causal link 
cannot, by themselves, satisfy the nexus element of a well 
grounded claim.  See Sacks v. West, 11 Vet. App. 314 (1998).  
The only assertions about a relationship between the 
veteran's service and his hypertension have been advanced by 
the veteran himself, and he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, it is concluded that the veteran has not presented 
evidence of a well grounded claim for service connection for 
hypertension.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



III.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for the following:  
PTSD, assigned a 70 percent disability evaluation; the 
residuals of a gunshot wound to the right thigh with injury 
to the quadriceps and hamstring, assigned a 40 percent 
disability evaluation; the residuals of a gunshot wound to 
the right thigh with damage to Muscle Group XVII, assigned a 
20 percent disability evaluation; DDD of the lumbar spine, 
currently assigned a 20 disability evaluation; and shortening 
of the right leg, assigned a noncompensable evaluation.  His 
combined disability evaluation is 90 percent.

Clearly, the veteran does meet the requirements of 38 C.F.R. 
§ 4.16(a) (1999) for the assignment of a total disability 
evaluation based on individual unemployability.  He has at 
least one disability ratable at 40 percent or more, with a 
combined evaluation in excess of 70 percent.  Moreover, his 
service-connected disabilities, particularly his PTSD, have 
rendered him unable to secure or follow substantially gainful 
employment.  While there is evidence that the veteran is able 
to engage in a few hours of accounting work per day, he has 
noted that he can no longer prepare income tax returns 
because of his diminished ability to concentrate; moreover, 
his auditing contract with a neighboring city was recently 
canceled.  Since the veteran is not able to engage in more 
than marginal employment due to his service-connected 
disabilities, it is found that he is entitled to a total 
disability evaluation based on individual unemployability.


ORDER

An evaluation in excess of 70 percent for the service-
connected PTSD from July 28, 1996 to November 7, 1996 is 
denied.

An evaluation in excess of 70 percent for the service-
connected PTSD from November 7, 1996 is denied.

Service connection for hypertension is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran has claimed that his service-connected DDD of the 
lumbar spine is more disabling than the current evaluation 
would suggest.  In December 1997, this issue was remanded by 
the Board so that an examination could be conducted which 
would provide an adequate picture of the degree of severity 
of his back disability.  The remand had instructed that the 
examiner describe the extent and degree of severity of any 
diagnosed intervertebral disc syndrome, pursuant to 38 C.F.R. 
Part 4, Code 5293 (1999).  However, this information was not 
provided by the December 1998 VA examination.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

A review of the record indicates that the veteran has filed 
notices of disagreement with the March 1999 denial of service 
connection for a neck disorder and with the April 2000 denial 
of Chapter 35 benefits.  The veteran, in April 2000, also 
disagreed with the April 2000 refusal of the RO to reopen his 
claim for service connection for a left knee disorder.  The 
Court has been very clear that in these circumstances, the 
Board must remand the case back to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected DDD of the lumbar spine.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
orthopedic examiner should note the range 
of motion of the low back.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

The neurologic examiner should indicate 
whether the veteran suffers from 
intervertebral syndrome which is severe 
(recurring attacks with intermittent 
relief) or pronounced (persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
disc, with little intermittent relief)

2.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected DDD 
of the lumbar spine.  If the decision 
remains adverse to the appellant, he 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board if 
otherwise in order.

3.  The RO should issue a statement of 
the case concerning the issues of 
entitlement to service connection for a 
neck disorder, entitlement to Chapter 35 
benefits, and whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a left knee disorder.  He 
should be given the appropriate time to 
perfect his appeal with the submission of 
a substantive appeal.  If, and only if, 
he files his substantive appeal in a 
timely manner, then that issue should 
also be certified to the Board for 
appellate review.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



